3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021, has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with Michael Raucci on January 4, 2022.

The application has been amended as follows: 
Claim 7 (currently amended):  The SiC epitaxial growth apparatus according to claim 1, 

wherein the plurality of raw material gas supply ports include a Si-based gas supply port and a C-based gas supply port, and 


Allowable Subject Matter
Claims 1-4 and 6-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, a SiC epitaxial growth apparatus comprising a furnace body which includes a raw material gas supply port, a first purge gas supply port which surrounds the raw material gas supply port, a second purge gas supply port which surrounds a vicinity of the first purge gas supply port, the raw material gas supply port comprises a plurality of raw material gas supply ports, the first purge gas supply port comprises a plurality of first purge gas supply ports, each of the plurality of first purge gas supply ports comprises an opening that entirely surrounds an outer periphery of one of the plurality of the raw material gas supply ports in a concentric circle, a first end of the raw material gas supply pipe is positioned above a first end of the first purge gas supply pipe in a +z direction, and the second purge gas supply port comprises a plurality of second purge gas supply ports, and each of the plurality of second purge 
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2006/0021574 to Armour, et al. (hereinafter “Armour”) and U.S. Patent No. 4,800,173 to Kanai, et al. (“Kanai”).  In Figs. 11-18 and ¶¶[0105]-[0117] Armour teaches an embodiment of an injector (800) which includes inlets (820) divided into three concentric zones (840), (850), and (860) with Fig. 17 showing that the inlets (820) in the central zone (840) are comprised of an inner conduit opening (1370) formed by a coaxial wall (1390) and an outer conduit opening (1380) formed by an outer coaxial wall (1360).  Then in Figs. 18 & 21C and ¶¶[0118]-[0123] Armour further teaches an arrangement in which first (1440) and second (1450) precursor inlets are each surrounded by carrier gas inlets (1460) in a checkerboard pattern (Fig. 18) or in which coaxial inlets (1626) are surrounded by carrier inlets (1623) in a checker board pattern.  Then in Fig. 1 and col. 10, l. 27 to col. 12, l. 21 Kanai teaches an embodiment of a gas supplying pipe which includes concentric first (109), second (110), and third (111) gas supplying conduits with col. 10, l. 56 to col. 11, l. 3 specifically teaching that the pipes are preferably arranged in a manner which creates a conic trapezoid (A’) which functions as a reaction region.  However, Armour and Kanai do not teach, disclose, or reasonably suggest a furnace body which includes a plurality of raw material gas supply ports, a plurality of first purge gas supply ports which each surround an outer periphery of one of the plurality of raw material supply ports in a concentric circle, and a plurality of second purge gas supply ports which are arranged in a concentric circle surrounding only one of the plurality of first purge gas supply ports as recited in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.